NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply 7/28/2021, in response to the non-final office action mailed 4/28/2021.
Claims 1, 4, 6, 7, 9, 13, 17, 19, 20, 24, and 29-38 are pending.  Claims 3, 8, 14-16 have been canceled.  Claims 35-38 are new.  Claims 6, 7, 17, 19, 20, 24, and 31 are rejoined herein. 
Claims 1, 4, 6, 7, 9, 13, 17, 19, 20, 24, and 29-38 are being all allowed on the merits this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Composition claims 6 and 7 are rejoined herein.
Because all the species has been rejoined for prosecution, the restriction requirement between species as set forth in the Office action mailed on 8/26/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Claims 1, 4, 6, 7, 9, 13, 29, 30, and 32-38 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17, 19, 20, 24, and 31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/26/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections - withdrawn
The objection of claim 3 is withdrawn in view of the amendment filed 7/28/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 7/28/2021.

Claim Rejections - 35 USC § 103- withdrawn
the rejection of claims 1 and 29 under 35 U.S.C. 103 as being unpatentable over Landolina (U.S. 2014/0287061, previously cited), in view of Crawley (Textbook of Pulmonary Vascular Disease, eds. Yuan et al., Chptr. 23, pp. 357-370 (2011)), is withdrawn in view of the amendment filed 7/28/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a composition comprising a coacervate of a polycationic polymer and a polyanionic polymer and a fraction or a concentrate of platelet-rich plasma wherein platelets of platelet-rich plasma are activated to produce a fibrin clot is free the prior art.
The prior closest art to the instant claims is Landolina (U.S. 2014/0287061, previously cited).
Landolina teaches that wound healing is an intricate, orchestrated process involving the interactions of various cells and matrix components to first establish a provisional tissue and then remodel this while forming the mature replacement. Initially, the hemostatic platelet plug reestablishes the infection-limiting and desiccation-limiting barrier, and elicits the first wave of cellular infiltrates. This consists mainly of leukocytes that provide both innate and acquired immunity. The reference relates to a composition 
Although Landolina teaches a composition comprising a polycationic polymer, and a polyanionic polymer for use in wound healing and blood coagulation, the reference does not explicitly or implicitly teach that the composition comprises a platelet-rich plasma, or a fraction or a concentrate thereof, wherein platelets are activated to produce a fibrin clot.
Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 6, 7, 9, 13, 17, 19, 20, 24, and 29-38 are allowed as set forth in the amendment filed 7/28/2021.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654